        Case 1:19-cv-03867-PKC-ST Document 42-1 Filed 01/07/21 Page 1 of 4 PageID #: 199
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of New
                                                                   District       York
                                                                             of __________

                         Francisco Suriel                                      )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 19 CV 3867 (PKC) (ST)
The Port Authority of New York and New Jersey,et al                            )
                              Defendant                                        )

                                              SUBPOENA TO APPEAR AND TESTIFY
                                           AT A HEARING OR TRIAL IN A CIVIL ACTION

To: EMT Luz Sanchez, Jamaica Hospital

                                                       (Name of person to whom this subpoena is directed)

         YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.



Place: To be completed via video with a link to be provided.                                Courtroom No.:
         The video deposition may be recorded including audio
         and video and will be before a certified court reporter.                           Date and Time: 01/27/2021 10:00 am

          You must also bring with you the following documents, electronically stored information, or objects (leave blank if
not applicable):
                   Any and all documents relating to your medical evaluation of Franciso Suriel on August 6, 2018. A duly
                   executed HIPAA-compliant authorization is attached.




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:       01/07/2021
                                   CLERK OF COURT
                                                                                               OR

                                                                                                             /s/ Kathleen Gill Miller
                                            Signature of Clerk or Deputy Clerk                                  Attorney’s signature



The name, address, e-mail address, and telephone number of the attorney representing (name of party)                             Defendants
                  Port Authority, et al.                         , who issues or requests this subpoena, are:
Kathleen Gill Miller, 4 World Trade Center, 150 Greenwich Street, 24th Floor, New York, New York 10007,
646-784-5271, kmiller@panynj.gov

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 1:19-cv-03867-PKC-ST Document 42-1 Filed 01/07/21 Page 2 of 4 PageID #: 200
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 2)

Civil Action No. 19 CV 3867 (PKC) (ST)

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                                 .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                            ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                               .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                  for travel and $                                 for services, for a total of $          0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                       Server’s signature



                                                                                                     Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:
       Case 1:19-cv-03867-PKC-ST Document 42-1 Filed 01/07/21 Page 3 of 4 PageID #: 201
                                                                                                         OCA Official Form No.: 960
                  AUTHORIZATION FOR RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                                   [This form has been approved by the New York State Department of Health]


 Patient Name                                                                      Date of Birth                 Social Security Number
 Francisco Suriel
 Patient Address:
                                                                                  !12/15/1967                   !XXX-XX-8277

 217 52nd Street, #3, Brooklyn, New York 11220

I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
(HIPAA), I understand that:
 1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only ifl place my initials on
the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I initial
the line on the box in Item 9(a), I specifically authorize release of such information to the person(s) indicated in Item 8.
2. Ifl am authorizing the release of HIV-related, alcohol or drug treatment, or mental health treatment information, the recipient is prohibited
from redisclosing such information without my authorization unless permitted to do so under federal or state law. I understand that I have
the right to request a list of people who may receive or use my HIV-related information without authorization. Ifl experience discrimination
because of the release or disclosure of HIV-related information, I may contact the New York State Division of Human Rights at (212) 480-
2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may revoke
this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for benefits
will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9 (b).
  7. Name and address of health provider or entity to release this information:
  Jamaica Hospital Medical Center, Att: Medical Records 90-09 Vanwick Express, Jamaica, NY
 8. Name and address ofperson(s) or category of person to whom this information will be sent:
 Christopher Valleta, Esq., The Port Authority of NY & NJ, 4 WTC, 150 Greenwich Street, 24th FL, New York, New York 10007.

 9(a). Specific information to be released:
   [8] Medical Record from 8/6/2018 to 8/6/2018
   D Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
 referrals, consults, billing records, insurance records, and records sent to you bv other health care providers.
    D Other:                                                            Include: (Indicate by Initialing)
                                                                        □ Alcohol/Drug Treatment
                                                                        □Mental Health Information
                                                                        □ HIV-Related Information
 Authorization to Discuss Health Information
  (b) □ By initializing here             I authorize
                                Initials
 to discuss my health information with my attorney, or a governmental agency, listed here:

                                                   (Attorney/Finn Name or Governmental Agency Name)
 I 0. Reason for release of information:                                   11. Date or event on which this authorization will expire:
      D At request of individual                                           END OF LITIGATION
      00 Other: LITIGATION
 12. If not the patient, name of person signing form:           13. Authority to sign on behalf of patient:
     Gabriel P. Harvis                                          POWER OF ATTORNEY
                                                                                                         ..
All items on this form have been completed and my questions about this form have been answered. In add1t1on, I have been
provided a co        th


Signature
* Human I munodefi ·ency, irus that causes AIDS. The New York State Public Health Law protects information which reasonably could
  identify   meone as Ii   ng HIV symptoms or infection and information regarding a person's contacts.
Case 1:19-cv-03867-PKC-ST Document 42-1 Filed 01/07/21 Page 4 of 4 PageID #: 202



   To Execute HIPAA Medical Record Authorization Forms Pursuant to NY Public Health Law Section
   18(1)(G) as Amended 03/06/09     . /
   1__I@a~co th. fJ,Itetv
   Of  c2I? l2 11d (~ #-3                   I
                                                             JJ       u- ,              Aly'
            Do hereby appoint: ELEFTERAKIS, ELEFTERAKIS , PANEK, P.C. with offices at 80 Pine
   Street, 33t1a Floor, New York, NY 10005, my attorneys-in-fact to act (each agent may act separately) in
   my name, place and stead in any way which I myself could do, if I were personally present to execute
   HIPAA medical record authorization forms pursuant to NY Public Health Law Section 18 (l)(G) as
   amended 03/06/09. ELEFTERAKIS, ELEFTERAKIS & PANEK, P.C. is also authorize to execute a
   written request for my health information under NY Public Health Law Section 18. This Power of
   Attorney may be revoked by me at any time. This Power of Attorney shall not be affected by my subsequent
   disability or incompetence.

            To induce any third party to act hereunder, I hereby agree that any third party receiving a duly
   executed copy or facsimile of this instrument may act hereunder, and that revocation or termination hereof
   shall be ineffective as to such third party unless and until actual notice or knowledge of such revocation or
   termination shall have been received by such third party, and I for myself and for my heirs, executors, legal
   representatives, and assigns, hereby agree to indemnify and hold harmless any such third party from and
   against any and all claims that may arise against such third party by reason of such third party having relied
   on the provisions of this instrument.

           In Witness Whereof I have hereunto signed my name this




                                                              (Patient's Signature)




                  (Attorney)




                                            ACKNOWLEDGEMENT
  State of New York                 )
  County of           N.            )ss:

  On !ms   /()/1,._ day of ~                      201 l?'before me came the und=igned, personally appeared
  ~ tit     ,&t,, Al/• C                    , personally known to be proved to me on the basis of satisfactory
  evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me
  that he/she executed the same in his/her capacity, and that by his/her signature on the instrument, the
  individual, or the person who acted on behalf of the individual, :?ecuted the instrument and that such
  individual made such appearance before the undersigned at         N
                                                                   'f_ , New York.
              V



                                                         JANICE 0 . RODRIGUEZ
                                                    NOTARY PUBLIC-STATE OF NEW \'ORIC
                                                              No. 01RO6301848
                                                       Oualifie_d in Richmond County
                                                     My Commission Expires 04-28-2022
